Murphy, P. J.,
dissents in a memorandum as follows: Plaintiff Hector Ruiz, a parking garage attendant, was injured on March 12, 1974, when a vehicle, owned by defendant Friedman and manufactured by the General Motors Corporation (GM), accelerated in reverse. The vehicle cracked through a brick wall and fell four floors to the ground. Plaintiff seeks damages for personal injuries on theories of negligence, breach of warranty and strict product liability. In this type of proceeding, the manufacturer is normally entitled to a “full” bill of particulars (Bell v Toyota, 64 AD2d 585). In this proceeding, a detailed bill of particulars is most appropriate because GM did not have an opportunity to inspect the car before it was destroyed. H Items Nos. 7 and 8 in the amended bill do not specify all the defects in the vehicle. The plaintiffs *1011should be directed to serve a more detailed response to demands 7 and 8 in the bill of particulars. The plaintiffs should specify, inter alia, the defects in (i) the throttle mechanism and its appurtenant parts and (ii) the acceleration system and its appurtenant parts. With regard to those defects that are specified, plaintiffs should also indicate whether the defects are in (i) design, or (ii) manufacture or (iii) both design and manufacture.